
	
		I
		111th CONGRESS
		2d Session
		H. R. 5819
		IN THE HOUSE OF REPRESENTATIVES
		
			July 22, 2010
			Mr. Guthrie
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To direct the Secretary of Transportation to establish a
		  grant program to develop a roadway safety training institute to deliver
		  comprehensive and uniform roadway safety training to roadway
		  workers.
	
	
		1.Short titleThis Act may be cited as the
			 Roadway Safety Training and Access Act of
			 2010.
		2.Roadway safety
			 training institute grant program
			(a)In
			 generalThe Secretary of
			 Transportation shall establish and implement a grant program to develop a
			 roadway safety training institute.
			(b)GrantsThe Secretary shall make grants to one
			 eligible entity to develop a roadway safety training institute in accordance
			 with this section.
			(c)ApplicationsAn
			 eligible entity seeking a grant under this section shall submit an application
			 to the Secretary in such form, and containing such information, as the
			 Secretary may require.
			(d)Eligible
			 activitiesAn eligible entity
			 receiving a grant under this section may use funds from the grant to develop
			 and deliver comprehensive and uniform roadway safety training to roadway
			 workers across the United States, including through the following
			 activities:
				(1)Development,
			 updating, and delivery of training courses on—
					(A)guardrail
			 installation, maintenance, and inspection;
					(B)identification by
			 law enforcement personnel of potential engineering improvements at crash
			 locations;
					(C)traffic control
			 for incident responders;
					(D)law enforcement in
			 roadway work zones;
					(E)traffic control
			 for utility workers; and
					(F)traffic control
			 for other individuals for whom temporary traffic control may be an incidental
			 part of their employment duties.
					(2)Sponsorship of
			 demonstration projects to assess roadway work zone devices for disabled
			 pedestrians, in partnership with local governments, manufacturers, and disabled
			 users.
				(e)Authorization of
			 appropriations
				(1)In
			 generalThere is authorized to be appropriated out of the Highway
			 Trust Fund (other than the Mass Transit Account) $2,750,000 to carry out this
			 section for each of fiscal years 2011 through 2016.
				(2)Applicability of
			 title 23Funds authorized to
			 be appropriated to carry out this section shall be available for obligation and
			 administered in the same manner as if such funds were appropriated under
			 chapter 1 of title 23, United States Code, except that such funds shall remain
			 available until expended and shall not be transferable.
				3.DefinitionsIn this Act, the following definitions
			 apply:
			(1)Eligible
			 entityThe term eligible entity means a
			 not-for-profit organization that has demonstrated experience in developing and
			 delivering roadway work zone safety training to roadway workers.
			(2)Incident
			 responderThe term incident responder means an
			 individual whose job requires responding to surface transportation incidents,
			 including fire and emergency medical personnel and vehicle tow truck operators.
			(3)Roadway
			 workerThe term roadway worker means an individual
			 whose job requires working on or near a roadway work zone, including incident
			 responders, law enforcement personnel, utility workers, and individuals
			 involved in guardrail installation, maintenance, and inspection.
			
